17-10466-scc          Doc 1168         Filed 09/03/19 Entered 09/03/19 17:50:01                      Main Document
                                                    Pg 1 of 11
                                                          Presentment Date: September 11, 2019 at 12:00 pm (ET)
                                                         Objection Deadline: September 10, 2019 at 4:00 pm (ET)

 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                  Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                  Case No. 17-10466 (SCC)
     et al.,1                          )
                                       )
                         Debtors.      )                                  (Jointly Administered)
                                       )

          NOTICE OF PRESENTMENT OF STIPULATION AND AGREED ORDER
         RESOLVING PLAN ADMINISTRATOR’S EIGHTEENTH OMNIBUS (NON-
          SUBSTANTIVE) OBJECTION TO CERTAIN CLAIMS (AMENDED, LATE
        FILED, NO LIABILITY, REDUCE, RECLASSIFY AND RECLASSIFY/REDUCE
             AS IT RELATES TO DADA TRADING CO. LTD (CLAIM NO. 849)

              PLEASE TAKE NOTICE that on September 3, 2019, David MacGreevey, in his

 capacity as plan administrator (the “Plan Administrator”), filed the annexed Stipulation and

 Agreed Order Resolving the Plan Administrator’s Eighteenth Omnibus (Non-Substantive)

 Objection to Certain Claims (Amended, Late filed, No Liability, Reduce, Reclassify and




 1
     The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC
     (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH
     Liquidation, LLC (3854).


 DOCS_SF:101618.1 08467/001
17-10466-scc          Doc 1168        Filed 09/03/19 Entered 09/03/19 17:50:01                     Main Document
                                                   Pg 2 of 11


 Reclassify/Reduce) as it Relates Dada Trading Co. Ltd. (Claim No. 849) (the “Stipulated

 Order”).2

           PLEASE TAKE NOTICE that the parties to the Stipulated Order hereby provide notice

 of presentment of the Stipulated Order, which is annexed hereto, as set forth below.

           PLEASE TAKE FURTHER NOTICE THAT the Plan Administrator, by and

 through undersigned counsel, will present the annexed Stipulated Order, agreed to between

 the Plan Administrator and Dada Trading Co. Ltd., to the Honorable Shelley C. Chapman,

 United States Bankruptcy Judge, at the United States Bankruptcy Court of the Southern

 District of New York, Alexander Hamilton Custom House, One Bowling Green, New York,

 New York 10004, on September 11, 2019 at 12:00 pm (prevailing Eastern Time).

           PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

 “Objection”) to the Stipulated Order shall be in writing, shall confirm to the Federal Rules of

 Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District of New York, and

 the Order (I) Establishing Certain Notice, Case Management, and Administrative Procedures

 and (II) Granting Related Relief [Docket No. 90] (the “Case Management Order”), shall set forth

 the basis for the Objection and the specific grounds therefor, and shall be filed with the Court

 electronically in accordance with General Order M-399 by registered users of the Court’s case

 filing system (the User’s Manual for the Electronic Case Filing System can be found at

 http://www.nysb.uscourts.gov, the official website for the Court), with a hard copy delivered

 directly to chambers pursuant to Local Rule 9070-1 and served so as to be actually received no

 later than September 10, 2019 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

 Deadline”).


 2
     Capitalized termed used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Stipulated Order.

                                                            2
 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168    Filed 09/03/19 Entered 09/03/19 17:50:01            Main Document
                                             Pg 3 of 11


          PLEASE TAKE FURTHER NOTICE that if an Objection is not filed and served by

 the Objection Deadline in accordance with the preceding paragraph, there will not be a hearing

 and the Stipulated Order may be signed.

          PLEASE TAKE FURTHER NOTICE that if an Objection is timely filed and served,

 the Court will notify the moving and objecting parties of the date and time of the hearing and of

 the moving party’s obligation to notify all other parties entitled to receive notice. The moving

 and objecting parties are required to attend the hearing, and failure to attend in person or by

 counsel may result in relief being granted or denied upon default.

  Dated:     September 3 2019             PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ Beth E. Levine
                                          Robert J. Feinstein, Esq.
                                          Bradford J. Sandler, Esq.
                                          Beth E. Levine, Esq.
                                          New York, New York 10017
                                          Telephone: (212) 561-7700
                                          Facsimile: (212) 561-7777

                                          Counsel to the Plan Administrator




                                                  3
 DOCS_SF:101618.1 08467/001
17-10466-scc          Doc 1168
                          1167       Filed 09/03/19 Entered 09/03/19 17:50:01
                                                                     17:47:10                     Main Document
                                                  Pg
                                                   Pg41of
                                                       of11
                                                          8


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
     et al.,1                          )
                                       )
                         Debtors.      )                                (Jointly Administered)
                                       )

                    STIPULATION AND AGREED ORDER RESOLVING PLAN
               ADMINISTRATOR’S EIGHTEENTH OMNIBUS (NON-SUBSTANTIVE)
                OBJECTION TO CERTAIN CLAIMS (AMENDED, LATE FILED, NO
                LIABILITY, REDUCE, RECLASSIFY AND RECLASSIFY/REDUCE
                 AS IT RELATES TO DADA TRADING CO. LTD (CLAIM NO. 849)

              This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

 plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

 LLC, and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors” and

 before the Effective Date of the Plan, the “Debtors”) and Dada Trading Co. Ltd. (“DaDa,” and

 together with the Plan Administrator, collectively, the “Parties”), by and through the undersigned

 counsel. DaDa Trading Co. Ltd. is a South Korean entity.

                                                    RECITALS

              WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code.

              WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global




 1
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
 Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
 LLC (3854).


 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168
                        1167         Filed 09/03/19 Entered 09/03/19 17:50:01
                                                                     17:47:10        Main Document
                                                  Pg
                                                   Pg52of
                                                       of11
                                                          8


 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.

 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

          WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I) Entry

 of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

 appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

 wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at Article

 IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to Claims or

 Interests.” Id. at Article VII.B.

          WHEREAS, on September 28, 2017, the Court entered the Objection Procedures Order.

          WHEREAS, on June 8, 2017, DaDa filed a proof of claim identified as claim number 849

 (“Claim 849”) on the official claims register (the “Claims Register”), asserting (i) an administrative

 priority claim under 11 U.S.C. § 503(b)(9) in the amount of $66,025.52 on account of goods received

 by the Debtor within 20 days before the Petition Date; (ii) an administrative expense claim under 11

 U.S.C. § 507(a)(2) in the amount of $406,8997.58 on account of goods received by the Debtor

 postpetition; and (iii) a non-priority general unsecured claim in the amount of $4,462,771.00 on

 account of goods sold, for a total claim of $4,935,694.10.

          WHEREAS, on April 23, 2018, the Plan Administrator filed the Plan Administrator’s

 Eighteenth Omnibus (Non-Substantive) Objection to Certain Claims (Duplicate, Late Filed,

 Amended and Reduce) [Docket No. 983]. The Plan Administrator objected to Claim 849 on the basis

 that: (i) the amount of Claim 849 allegedly owed to DaDa does not agree with the amounts referenced

 in the Debtors’ books and records, (ii) insufficient documentation to evidence delivery of pre- and



                                                    2
 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168
                        1167      Filed 09/03/19 Entered 09/03/19 17:50:01
                                                                  17:47:10           Main Document
                                               Pg
                                                Pg63of
                                                    of11
                                                       8


 postpetition goods was provided; and (iii) 11 U.S.C. § 507(a)(3) is not applicable to Claim 849 and

 should be reclassified as a general unsecured claim.

          WHEREAS, the Plan Administrator and DaDa have each agreed to resolve the Eighteenth

 Omnibus Objection and otherwise resolve all disputes regarding Claim 849 on the terms and

 conditions set forth in this Stipulation.

                                             STIPULATION

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

 stipulate as follows:

          1.       The foregoing recitals are hereby fully incorporated into and made an express part

 of this Stipulation.

          2.       This Stipulation is made expressly contingent upon approval of, and entry by, the

 Bankruptcy Court (the date of such entry being referred to herein as the “Stipulation Effective

 Date”) and, should the Stipulation not be approved and entered, the Parties will be deemed to have

 returned to their respective positions immediately prior to the execution of this Stipulation with all

 rights and privileges reserved.

          3.       The Parties agree that Claim 849 shall be allowed as an administrative claim (the

 “Allowed Administrative Claim”) in the amount of $50,000.00 (the “Administrative Amount”).

          4.       The Administrative Amount shall be paid within twenty-one (21) days of the

 Stipulation Effective Date.

          5.       Except for the Allowed Administrative Claim, the Plan Administrator, on behalf of

 the estate, on the one hand, and DaDa, on the other hand, upon the effectiveness of this Stipulation,

 mutually release each other from all claims, causes of action, or demands, known or unknown, that

 have been or could be asserted relating to any dealings between the parties up to and including the



                                                   3
 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168
                        1167      Filed 09/03/19 Entered 09/03/19 17:50:01
                                                                  17:47:10             Main Document
                                               Pg
                                                Pg74of
                                                    of11
                                                       8


 date of the effectiveness of this Stipulation. The Plan Administrator and DaDa, each for themselves

 and for their respective legal successors and assigns, expressly, knowingly and intentionally waive

 any benefit or right under section 1542 of the California Civil Code, or any other statute or common

 law principles of similar effect, which section provides as follows:

                   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                   WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
                   TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
                   EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
                   OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
                   HER SETTLEMENT WITH THE DEBTOR.

          6.       The Plan Administrator and DaDa each acknowledge that they have received

 independent legal advice from their respective attorneys with respect to waiving the provisions of

 California Civil Code Section 1542 and any other statute or common law principles of similar

 effect, and acknowledge that this waiver is a material inducement to and consideration for each

 party’s execution of this Stipulation.

          7.       This Stipulation shall be binding upon, and shall inure to the benefit of each of, the

 Plan Administrator, the Post-Effective Date Debtors, DaDa, and each of their respective agents,

 employees, representatives, assigns, successors in interest, and attorneys, and shall be binding and

 effective.

          8.       DaDa represents that it has not transferred any claim (or any portion thereof) that

 is the subject of this Stipulation.

          9.       Each of the Parties shall be responsible for its respective costs and expenses

 (including, without limitation, attorneys’ fees and expenses) incurred by it in negotiating, drafting,

 and executing this Stipulation and shall not be responsible for the payment of any such fees or

 expenses incurred by any other party hereto.




                                                     4
 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168
                        1167     Filed 09/03/19 Entered 09/03/19 17:50:01
                                                                 17:47:10           Main Document
                                              Pg
                                               Pg85of
                                                   of11
                                                      8


          10.      This Stipulation constitutes the entire agreement between the Parties and may not

 be amended or modified in any manner except by a writing signed by both of the Parties or their

 counsel and approved by the Bankruptcy Court.

          11.      This Stipulation shall be governed by and construed in accordance with the laws of

 the State of New York without regard to any law concerning the conflicts of laws.

          12.      Each Party and signatory to this Stipulation represents and warrants to each other

 Party that such Party or signatory has full power, authority, and legal right and has obtained all

 approvals and consents necessary to execute, deliver, and perform all actions required under this

 Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary to

 act on behalf of another Party to execute, deliver, and perform all actions required under this

 Stipulation.

          13.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

 determine all disputes arising from or related to this Stipulation, including the performance of the

 Parties’ obligations hereunder and the interpretation of this Stipulation. The Parties each consent

 to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

 each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on behalf

 of the Parties hereto with respect to any such dispute.




                                                   5
 DOCS_SF:101618.1 08467/001
17-10466-scc        Doc 1168
                        1167   Filed 09/03/19 Entered 09/03/19 17:50:01
                                                               17:47:10      Main Document
                                            Pg
                                             Pg96of
                                                 of11
                                                    8


  Dated:     New York, New York          PACHULSKI STANG ZIEHL & JONES LLP
             September 3, 2019

                                         /s/ Beth E. Levine
                                         Robert J. Feinstein, Esq.
                                         Bradford J. Sandler, Esq.
                                         Beth E. Levine, Esq.
                                         780 Third Avenue, 34th Floor
                                         New York, New York 10017
                                         Telephone: (212) 561-7700
                                         Facsimile: (212) 561-7777

                                         Counsel to the Plan Administrator

  Dated:     Melville, New York          RIGANO LLC
             September __, 2019




                                         Nicolas C. Rigano, Esq.
                                         538 Broad Hollow Road
                                         Suite 301
                                         Melville, NY 11747
                                         Telephone: (631) 756-5900

                                         Counsel to DaDa Trading Co. Ltd.




                                              6
 DOCS_SF:101618.1 08467/001
17-10466-scc   Doc 1168
                   1167   Filed 09/03/19 Entered 09/03/19 17:50:01
                                                          17:47:10   Main Document
                                       Pg
                                        Pg10
                                           7 of 8
                                                11
17-10466-scc        Doc 1168
                        1167   Filed 09/03/19 Entered 09/03/19 17:50:01
                                                               17:47:10   Main Document
                                            Pg
                                             Pg11
                                                8 of 8
                                                     11


 SO ORDERED:
 _______________, 2019



 HONORABLE SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE




                                              7
 DOCS_SF:101618.1 08467/001
